Citation Nr: 0915834	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida
				

THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether the Veteran's injuries sustained in a motor 
vehicle accident on December 8, 2003 were the result of 
willful misconduct.



REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to 
November 1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 2005 and September 2006 rating decisions.


FINDINGS OF FACT

1.  The medical evidence makes it as likely as not that the 
Veteran contracted hepatitis C while in service.

2.  The evidence demonstrates that the Veteran's actions on 
the night of December 8, 2003, which resulted in his becoming 
paralyzed, constituted willful misconduct.



CONCLUSIONS OF LAW

1.  Criteria for service connection for hepatitis C have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Criteria for a finding of willful misconduct were met.  
38 U.S.C.A. §§ 1110, 1131, 1502(a), 1513, 1521, 1522 (West 
2002); 38 C.F.R. §§ 3.3(a)(3), 3.301, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran was diagnosed with hepatitis C in the early 
1990s, and he believes that while it was not detected for 
many years, he nevertheless contracted it while in service.

The medical community recognizes several risk factors for 
hepatitis C, including: organ transplants before 1992, 
transfusions of blood or blood products before 1992, 
hemodialysis, accidental exposure to blood by health care 
workers (to include combat medics or corpsman), intravenous 
drug use or intranasal cocaine use, high risk sexual 
activity, and other direct percutaneous (through the skin) 
exposure to blood such as by tattooing.

The Veteran asserted that while in service he was inoculated 
using a jet airgun, and he remembered having to wipe blood 
off of his arm following the vaccinations.  There is also 
some evidence that the Veteran may have engaged in some high 
risk sexual activity while in service, as he was treated for 
several ulcerative lesions on his penis in July 1974, less 
than a year after separating from service.

While the Veteran did not get diagnosed with hepatitis C for 
many years after service, he never manifested any symptoms of 
the virus; and hepatitis C was only detected by a random 
screen when he attempted to donate blood in the early 1990s.  
However, the mere fact that the Veteran did not manifest 
symptoms of hepatitis C during, or shortly after, service is 
not dispositive of his having contracted hepatitis C while in 
service.
Nevertheless, given the extensive passage of time between 
service and the diagnosis of hepatitis C, a medical opinion 
linking the Veteran's contraction of hepatitis C to his time 
in service is required to establish service connection.

To this end, the Veteran has submitted three opinions from VA 
medical professionals, each of whom basically concludes that 
it was as likely as not that the Veteran contracted hepatitis 
C while in service. 

The first opinion was presented in April 2005 when a medical 
professional opined that the Veteran most likely acquired 
hepatitis C during his time in service when he received 
vaccinations by way of the airgun vaccination technique.  The 
medical professional explained that the Veteran had no other 
risk factor for hepatitis C that he could identify.

In a June 2004 letter VA concluded that despite the lack of 
any scientific evidence to document transmission of hepatitis 
C with airgun injectors, it was biologically plausible that 
transmission could occur in this manner.  Nevertheless, it 
was determined that a rationale should be provided as to why 
a medical professional believed an airgun inoculation was the 
source of a Veteran's hepatitis C.

Because the April 2005 opinion had not fully explained why 
the airgun injection was the source of the Veteran's 
hepatitis C, a second medical opinion was sought in June 
2006.  The examiner indicated that he did not have access to 
the Veteran's claims file, but he reported that the Veteran 
had denied any history of wounds requiring blood 
transfusions, IV drug use, accidental needle punctures, 
sexual promiscuity, hemodialysis, tattoos/body piercing, or 
intranasal cocaine.  As such, the examiner concluded that it 
was at least as likely as not that the Veteran's hepatitis C 
exposure came from some needle or other skin injection that 
he received while in the military.  The examiner again 
cautioned that he had not had access to the Veteran's claims 
file in order to confirm the Veteran's report of no risk 
factors.

Because the examiner had expressed concern that he lacked the 
Veteran's claims file, a third medical opinion was sought in 
August 2006.  The examiner stated that based on the treatment 
of the penile lesions in July 1974, the Veteran was sexually 
active at least in the year following his discharge from 
service.  The examiner indicated that the Veteran was not 
available to provide a more detailed sexual history.  
Nevertheless, the examiner concluded that since it had not 
been scientifically proven that the hepatitis C could be 
transmitted by airgun, it was as likely as not that the 
Veteran's hepatitis C was transmitted sexually during his 
military experience, or within a year of that experience.  

Generally speaking, in decisions on claims for Veterans' 
benefits, a Veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e. where the evidence supports the claim 
or is in relative equipoise, the appellant prevails).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56.  Only where the "fair preponderance of the evidence" is 
against the claim will the Veteran lose.  Id.

In this case, three medical professionals have opined that 
the Veteran contracted hepatitis C while in service.  While 
none of the opinions provide as much rationale as would be 
desirable, and while the opinions are somewhat contradictory 
in that two concluded that the Veteran contracted hepatitis C 
by airgun, and the third concluded that it was unlikely that 
the Veteran contracted hepatitis C by airgun, the fact 
remains that all three medical opinion reached the same 
conclusion, namely that the Veteran contracted hepatitis C 
while he was in the service, and no evidence has been 
presented that challenges this fundamental conclusion.  It is 
also important to note that hepatitis C frequently has a 
protracted incubation period in which a carrier experiences 
no symptoms; and therefore, determining when actual exposure 
occurred, particularly in the absence of any obvious risk 
factors, is an inexact science.  Nevertheless, all three 
medical opinions found that it was as likely as not that the 
Veteran contracted hepatitis C while in service, and, 
therefore, resolving reasonable doubt in the Veteran's favor, 
the Board concludes that the criteria for service connection 
have been met.  Accordingly, the Veteran's claim is granted.

II. Willful Misconduct

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. 
§ 3.301.   Nonservice-connected pension may be paid to a 
veteran of a period or periods of war because of nonservice-
connected disability or age.  Basic entitlement exists if (1) 
the veteran served in the active military, naval, or air 
service for 90 days or more during a period of war, and (2) 
is permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct.  
38 C.F.R. § 3.3(a)(3)(i) and (vi)(B) (2008).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. 
§ 3.301(C)(2).

The Veteran has filed a claim for non-service connected 
pension for severe injuries sustained in a one car accident 
in December 2003.  It is uncontroverted that the Veteran is 
extremely disabled as the accident rendered him a 
quadriplegic.  As such, the essential issue in this case is 
whether the Veteran's injury/accident was the result of his 
willful misconduct.  

The uncontroverted facts of the case are as follows.  On 
December 3, 2003, police were called to the scene of a one 
car accident.  The car was registered to the Veteran's 
current wife (although she was not married to the Veteran at 
the time of the accident).  The Veteran was found in the back 
seat of a Cadillac Escalade, almost on the floor.  Also in 
the back seat were an empty 50 ml bottle of vodka and a full 
second bottle of vodka, as well as two half empty bottles of 
fruit juice.  The police officer who responded to the scene 
indicated that he smelled a strong odor of alcohol on the 
Veteran's breath, and subsequent blood testing revealed that 
the Veteran had a blood alcohol content of .179.  The 
accident occurred at a point where a road curved, but the 
driver continued to go straight, and then realizing the error 
attempted to swerve back, but the car spun out of control and 
struck two palm trees, almost flipping over, before coming to 
a rest.  The posted speed limit for the road was 35 mph, but 
police estimated that the vehicle was traveling at 50 mph 
when the accident occurred.  One witness was interviewed by 
the police, but he indicated that he had not actually seen 
the accident, and never saw the Veteran anywhere in the car, 
other than in the back seat. 

At the Veteran's hearing before the Board, his wife argued 
that a second person had been in the car with the Veteran and 
that he, not the Veteran, had been driving the car.  She 
claims that this person fled the scene, and subsequently 
disappeared from his home and could not be located.  She also 
testified that she informed the police of this person's 
existence approximately six months after the accident (due to 
the Veteran's long hospitalization), but the police 
reportedly declined to open an investigation; and the wife 
indicated that she was not aware of any ongoing investigation 
at that time.  There was also no name attributed to this 
individual.

In January 2005, the Veteran's wife completed an accident 
report in which she described the accident in the following 
words:

On 8th of Dec. [the Veteran] had a drink and he 
asked a friend to drive him to his brother.  His 
friend was not home and he knocked on the door of 
a neighbor and asked him to drive him to his 
brother.  The neighbor did not know JAX well and 
cut a curve and hit a tree.  He left the place of 
the scene and left [the Veteran] in the back seat 
where he was found.  The police officer who wrote 
the traffic report presumed that he was the 
driver but had no witness to see or point out 
[the Veteran] as driver.

The wife also argued at the hearing that because the police 
had not charged the Veteran with driving under the influence 
that VA was essentially estopped from concluding that the 
Veteran was the driver.  This argument falls short however, 
because a determination of willful misconduct is not 
contingent on any finding that is made in a criminal matter.  
Rather, Congress has empowered VA to look at all the facts 
and evidence surrounding a case and then to independently 
determine whether a Veteran's actions would constitute 
willful misconduct. 

It is noted that the Board must determine, as a question of 
fact, both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of evidence contained in 
a record; every item does not have the same probative value.  
The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 
9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).

Generally, lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness's personal knowledge.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).

However, a witness' credibility affects the weight to be 
given to his testimony, and it is the Board's responsibility 
to determine the appropriate weight.  Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. 
Brown, 6 Vet. App. 465, 469(1994) (finding that the weight 
and credibility of evidence "is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").

In this case, the Board finds that the evidence fails to 
support the Veteran's convoluted report of a mysterious 
second party being the driver of the car.

The car involved in the accident was registered to the 
Veteran's wife, and the explanation reproduced above from the 
accident report makes entirely no sense.  It first says the 
Veteran had a drink, when in fact the Veteran's blood alcohol 
content level was .179, a level that would require 
approximately 7 drinks in a short period of time for a man of 
the Veteran's weight.  See http://www.ou.edu/oupd/bac.htm.  
Secondly, the story is remarkably short on the details that 
might establish some credibility.  For example, where was the 
Veteran drinking and with whom, or why was he knocking on 
random doors to find someone to drive him to his brother's 
place.  Third, the neighbor is always referred to as 
"neighbor" or "driver" and never by an actual name, and 
even though the wife stated that she gave the name to the 
police, there has been no investigation launched.  Also of 
interest is the fact that, while Veteran is always referred 
to as being sprawled across the back seat, no indication was 
ever made where he was riding in the car at the time of the 
accident.  It would not make sense that the Veteran would be 
in the back seat while a random neighbor of a friend drove 
him around in the Veteran's fiancé's (at the time) car.  
However, if the Veteran was riding in the front passenger 
seat, this would destroy the argument that the Veteran's 
representative advanced that the Veteran was found in the 
back seat so he could not have been driving, for if the 
Veteran could be thrown from the front seat into the back 
seat from the passenger's side, he could also be thrown from 
the front seat into the back seat from the driver's side.  
The representative also argued that there were two partially 
consumed bottles of fruit juice, which he believed was 
indicative of two people drinking.  However, the mere 
presence of two bottles proves little, as the Veteran's blood 
alcohol content shows he had many drinks and there is no 
reason that multiple fruit juices could not be mixed together 
in the same drink.

As such, the Board finds that the Veteran's account of the 
events from December 8, 2003 is not credible.  The fact is 
that the Veteran was drinking an alcoholic beverage to enjoy 
its intoxicating effects (as evidenced by his reported blood 
alcohol level), as he had consumed approximately 7 drinks and 
was found with an empty 50 ml bottle of vodka in a car.  Any 
adult should know that intoxication was likely to occur at 
that point.  The Veteran drove a car while intoxicated which 
resulted immediately in his disability; as such the Veteran's 
actions meet the very definition of willful misconduct, and 
therefore any injury incurred in the accident must be 
considered to be the result of willful misconduct.

Even if the Veteran's account were to be believed, his level 
of intoxication led him to knock on a random stranger's door 
to ask that person to drive him around.  It is noted that 
this person (who the wife indicated was not familiar with the 
area) drove the Veteran's car approximately 15 mph over the 
posted speed limit and then hit a tree.  As such, the 
impaired judgment shown by the Veteran in selecting this 
random individual certainly proximately resulted in the 
Veteran's disability, and therefore even if the Veteran's 
account were believed, it would still constitute willful 
misconduct on the part of the Veteran.

As such, the Board finds that the Veteran's disabilities 
stemming from his motor vehicle accident in December 2003 
were the result of his willful misconduct, and therefore the 
Veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In light of the result with regard to the Veteran's claim of 
entitlement to service connection for hepatitis C, a detailed 
discussion of VA's various duties to notify and assist is 
unnecessary (because any potential failure of VA in 
fulfilling these duties is harmless error).

With regard to the issue of his willful misconduct, required 
notice was provided by a letter dated in December 2004, which 
informed the Veteran of all the elements required by the 
Pelegrini II Court as stated above.  It is noted that the 
Veteran's initial claim was for special monthly pension based 
on the need for aid and attendance, but his claim was denied 
on the grounds that the Veteran had committed willful 
misconduct.  While the Veteran appealed the ruling regarding 
the willful misconduct, VA does not have an obligation to 
provide additional notice of the information and evidence 
necessary to substantiate issues raised in a notice of 
disagreement, if original notice was given, as in this case.  
See VA General Counsel Opinion, VAOPGCPREC 8-2003. 

Nevertheless, the Veteran was also provided with all of the 
regulations regarding willful misconduct and line of duty 
determinations which are pertinent to his claim in the August 
2006 statement of the case, after which the Veteran's claim 
was readjudicated.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006).

VA and private treatment records have been obtained, as was 
the police report from the Veteran's accident.  Additionally, 
the Veteran and his wife testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for hepatitis C is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



The Veteran's injuries sustained in a motor vehicle accident 
on December 8, 2003 were the result of willful misconduct and 
his claim is denied.



____________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


